Case:10-27022-KHT Doc#:37 Filed:12/23/20 Entered:12/23/20 11:11:17 Pagel of 4

Fill in this Information to identify the case:

 

 

 

Debtor 1 Djibrill Sana

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Colorado

 

Case Number: 10-27022

 

 

 

 

Form 1340 (12/19)
APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

 

1. Claim Information

For the benefit of the Claimant(s)' named below, application is made for the payment of unclaimed funds on deposit with
the court. | have no knowledge that any other party may be entitled to these funds, and | am not aware of any dispute
regarding these funds.

Note: If there are joint Claimants, complete the fields below for both Claimants.

 

 

 

Amount: $3,892.15

Claimant's Name: Dilks & Knopik, LLC

Claimant's Current Mailing 35308 SE Center Street

Address, Telephone Number, Snoqualmie, WA 98065

and Email Address: 425-836-5728 x123
admin@dilksknopik.com

 

 

2. Applicant Information

Applicant? represents that Claimant is entitled to receive the unclaimed funds because (check the statements that
apply):

LC Applicant is the Claimant and is the Owner of Record? entitled to the unclaimed funds appearing on the records of the
court.

x] Applicant is the Claimant and is entitled to the unclaimed funds by assignment, purchase, merger, acquisition,
succession or by other means.

LO Applicant is Claimant's representative (e.g., attorney or unclaimed funds locator).

L Applicant is a representative of the deceased Claimant's estate.

 

3. Supporting Documentation

Applicant has read the court’s instructions for filing an Application for Unclaimed Funds and is providing the required
supporting documentation with this application.

 

 

 

woh

The Claimant is the party entitled to the unclaimed funds.
The Applicant is the party filing the application. The Applicant and Claimant may be the same.
The Owner of Record is the original payee.

 
Case:10-27022-KHT Doc#:37 Filed:12/23/20 Entered:12/23/20 11:11:17 Page2 of 4

 

4. Notice to United States Attorney

Applicant has sent a copy of this application and supporting documentation to the United States Attorney,
pursuant to 28 U.S.C. § 2042, at the following address:

Office of the United States Attorney
District of Colorado
1801 California St
Suite 1600
Denver, CO 80202-2628

 

5. Applicant Declaration

Pursuant to 28 U.S.C. § 1746, | declare under penalty of
perjury under the laws of the United States of America
that the foregoing is true and correct.

Date: December 22, 2020

7 Te

plicant

Serctite of
rian J Dilks - Member

Dilks & Knopik, LLC

35308 SE Center Street
Snoqualmie, WA 98065
428-836-5728 x123

admin@dilksknopik.com

5. Co-Applicant Declaration (if applicable)

Pursuant to 28 U.S.C. § 1746, | declare under penalty of
perjury under the laws of the United States of America
that the foregoing is true and correct.

Date:

 

 

Signature of Co-Applicant (if applicable)

 

Printed Name of Co-Applicant (if applicable)

Address:

Telephone:

 

Email:

 

 

6. Notarization
STATE OF WASHINGTON

COUNTY OF KING

This Application for Unclaimed Funds, dated
December 22. 2020 was subscribed and sworn to_before
me this Datelday of , 20 AO _by

Brian J Dilks who signed above and is personally known
to me (or proved to me on the basis of satisfactory
evidence) to be the person whose name is subscribed to
the within instrument. WITNESS my hand and official seal.
(SEAL) Notary Public;

Matthew Z

we commission expires: February 19, 2022

 

 

6. Notarization
STATE OF

COUNTY OF

This Application for Unclaimed Funds, dated
was subscribed and sworn to before

me this day of , 20 by

 

who signed above and is personally known to me (or
proved to me on the basis of satisfactory evidence) to be
the person whose name is subscribed to the within
instrument. WITNESS my hand and official seal.

(SEAL) Notary Public

My commission expires:

 

5 COMMISSION EXPIRES ¥
FEBRUARY 19, 2022

SSeS Ec

   

Form 1340

Application for Payment of Unclaimed Funds

Page 2

 
Case:10-27022-KHT Doc#:37 Filed:12/23/20 Entered:12/23/20 11:11:17 Page3 of 4

 

 

CERTIFICATE OF SERVICE

In accordance with 28 U.S.C. § 2042, the undersigned hereby certifies that on
the date designated below, a true and correct copy of the foregoing application with all
required documentation was mailed to:

United States Attorney for District of Colorado
1801 California St

Suite 1600

Denver, CO 80202-2628

Names and addresses of all other parties served:

Date: December 22, 2020 EEL
oe

“Brian JDilks - Member
Dilks & Knopik, LLC
35308 SE Center Street
Snoqualmie, WA 98065

Certificate of Service for Application for Payment of Unclaimed Funds Page 3

 

 
Case:10-27022-KHT Doc#:37 Filed:12/23/20 Entered:12/23/20 11:11:17 Page4 of 4

 

 

Explanation of Supporting Documentation
for
Application for Payment of Unclaimed Funds

The claimant did not receive the dividend check in the above case for the following
reason:

Dividends were not collected by the claimant, Djibrill Sana.

Djibrill Sana has assigned the unclaimed funds to Dilks & Knopik LLC as evidenced by
the attached Assignment Agreement.

Date: December 22, 2020 Ex: ae
ge Ye

‘an J Difks - Member
Dilks & Knopik, LLC
35308 SE Center Street
Snoqualmie, WA 98065

 

Explanation of Supporting Documentation for Application for Payment of Unclaimed Funds Page 4

 

 
